Title: Enclosure: [List of Proposed Candidates for Military Appointment], [3 August 1798]
From: Hamilton, Alexander
To: 




Robert Heaton Junr.
Captain



George W. Kirkland
Col. or Major
a good of⟨ficer⟩


Jno Keating
Colonel
Bad


Francis Drake
Bad


William Scudder
Captain
unknown


Walter B. Vrooman
Bad


Thos U Williams
Adjutant
unknown


Benjamin C. Curtis
Captain
Do


William Cocks
ditto
good Lieuten⟨ant⟩


A A. Rutgers
Capt Cavalry
unknow⟨n⟩


Hermanus P. Sch⟨uyler⟩
⟨Captain⟩
⟨good⟩



